DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 10/16/2018 has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (hereinafter Ito), U.S. Patent Application Publication 2005/0253677, in view of Yoshioka et al. (hereinafter Yoshioka), U.S. Patent Application Publication 2017/0125153.
Regarding Claim 1, Ito teaches, a coil component (Fig. 2) comprising: 
a body (3, 5, 7) having a first surface (bottom of 3) and a second surface (top of 5) opposing each other in one direction and including an inner portion of coil (33, 35) extending in the one direction; 
a coil portion (33, 35) embedded in the body and having at least one turn around the inner portion; and 
an external electrode (13, 15, 17, 19) disposed at least on the first surface of the body and connected to the coil portion, 
wherein a first distance (a) from the coil portion to a third surface (2) of the body is greater than a second distance (b) from the coil portion to a fourth surface (4) of the body, the third and fourth surfaces opposing each other and having the inner portion disposed therebetween, and  
turns of the coil portion (33, 35) disposed between the third surface (2) of the body and the inner portion are more than those of the coil portion disposed between the fourth surface (4) of the body and the inner portion.  (Ito: Figs. 1-3, para. [0031], [0034], [0036]).
Ito does not explicitly teach, a core extending in the one direction.
However, Yoshioka teaches (Fig. 2), a core (inner portion 41) extending in the one direction (inner portion 41 comprises a core since it teaches a “magnetic resin body” and “an inner magnetic path” [0127]).  (Yoshioka: Figs. 2, 4 and 12, para. [0127], [0128]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the body of Ito to include the core of Yoshioka, the motivation being “[f]or improvement of the characteristics of the coil component” [0128].  (Yoshioka: Fig. 3, para. [0128]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 2, the combination of Ito in view of Yoshioka teaches, 
a first distance (Ito: a) from the coil portion to a third surface (Ito: 2) of the body is greater than a second distance (Ito: b) from the coil portion to a fourth surface (Ito: 4) of the body, the third and fourth surfaces opposing each other and having the core (Yoshioka: 41) disposed therebetween, and  
turns of the coil portion (Ito: 33, 35) disposed between the third surface (Ito: 2) of the body and the core (Yoshioka: 41) are more than those of the coil portion disposed between the fourth surface (Ito: 4) of the body and the core (Yoshioka: 41).  (Ito: Figs. 1-3, para. [0031], [0034], [0036]), (Yoshioka: Figs. 2, 4 and 12, para. [0127], [0128]).
The combination of Ito in view of Yoshioka does not explicitly teach, wherein a difference between the first and second distances exceeds 0 and is 50 um or less.
However, Ito further teaches “the relation among the major wiring side interval "a", the minor wiring side interval "b", and the conventional interval "c" is made a>c>b and a+b=2c”.  Yoshioka: Figs. 2, 4 and 12, para. [0036]).
Further, Yoshioka further teaches (Fig. 2), the first and second distances exceeds 0 and is 50 um or less (“25 um or more” and “[t]he left minimum distance x1 and the right minimum distance x2 may be the same or different” [0134]).  (Yoshioka: Fig. 4A, para. [0134]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second distances of Ito to include the distances (x1, x2) of 25 um or slightly different of Yoshioka, the motivation being “so as to achieve a reduction in size of the mounting board 120 on which the coil component 1 is mounted” [0155].  (Yoshioka: Fig. 4A, para. [0155]).  
Further, the first and second distances of Ito are result effective variables and a difference between the first and second distances exceeding 0 and being 50 um or less could have been have been found through rudimentary experimentation, the motivation being “it becomes possible to ensure the region where the relatively large magnetic flux generated around the major wiring region when power is applied to the coil conductor 33 does not leak to the outside of substrate side part” [0039].  (Ito: Figs. 1-3, para. [0031]).
Also, the teaching of Ito (“a>b>c…a+b=2c” [0036], ‘c’ is the conventional first and second distances) and Yoshioka (“25 um” [0134]) comprises a combination to give an embodiment of 40 + 10 = 2 (25 um) = 50 um, (thus 50 um or less is satisfied), the motivation being “so as to achieve a reduction in size of the mounting board 120 on which the coil component 1 is mounted” [0155].  (Yoshioka: Fig. 4A, para. [0155]).
Therefore, the limitations of Claim 2 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yoshioka, as applied to claims 1 and 3, respectively, and further in view of Park et al. (hereinafter Park), U.S. Patent Application Publication 2016/0189863.
Regarding Claim 3, the combination of Ito in view of Yoshioka teaches, a coil component (Ito: Fig. 2), including magnetic substrates 3 and 5 on the lower and upper surface, respectively.  (Ito: Figs. 1-3, para. [0031]).
The combination of Ito in view of Yoshioka does not explicitly teach, further comprising:  
a shielding layer disposed on the second surface of the body; and 
an insulating layer disposed between the body and the shielding layer.
However, Park teaches (Fig. 2), further comprising:  
a shielding layer (71) disposed on the second surface of the body (50); and 
an insulating layer (72) disposed between the body (50) and the shielding layer.  (Park: Figs. 1-2, para. [0037], [0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coil component of the combination of Ito in view of Yoshioka to include the shielding layer and insulating of Park, the motivation being “to prevent a magnetic flux from leaking to the outside” [0037], and for “insulating effect” [0106], respectively.  (Park: Figs. 1-2, para. [0037], [0106]).  Therefore, the limitations of Claim 3 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 5, the combination of Ito in view of Yoshioka and further in view of Park, further teaches, (Park: Fig. 2), wherein the shielding layer (Park: 71) includes at least one of a conductor and a magnetic material (“magnetic metal plate  [0037]), the motivation being “to prevent a magnetic flux from leaking to the outside” [0037].  (Park: Figs. 1-2, para. [0037]).
Regarding Claim 6, the combination of Ito in view of Yoshioka and further in view of Park, further teaches, (Park: Fig. 2), further comprising a cover layer (thermosetting resin layer 72) covering the shielding layer, the motivation being to provide insulation of the magnetic metal plate (71).  (Park: Figs. 1-2, para. [0037], [0049]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yoshioka and further in view of Park, as applied to claim 3, and still further in view of Kusumoto et al. (hereinafter Kusumoto), U.S. Patent Application Publication 2018/0315545.
Regarding Claim 4, the combination of Ito in view of Yoshioka and further in view of Park teaches in Park “cover part 70 including the magnetic metal plate 71” [0037], that is of uniform thickness.  (Park: Figs. 1-2, para. [0037]).
The combination of Ito in view of Yoshioka and further in view of Park does not explicitly teach, wherein 
a thickness of the shielding layer is greater in a central portion of the second surface of the body than in an outer side portion of the second surface of the body.
However, Kusumoto teaches (Fig. 4), wherein 
a thickness of the shielding layer (20B) is greater in a central portion (portion intersecting central axis CA1, CA2) of the second surface (10B) of the body (10) than in an outer side portion of the second surface of the body (“one or two portions that intersect the central axis [CA1, CA2] are preferably thicker than the others of the five portions” [0060]).  (Kusumoto: Figs. 1-5, para. [0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnetic plate of Park to include the central thicker portions of Kusumoto, the motivation being to enable “effective prevention of external leakage of the electromagnetic waves produced by the two coils” [0116].  (Kusumoto: Figs. 1-5, para. [0116]).  Therefore, the limitations of Claim 4 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yoshioka and further in view of Park, as applied to claim 3, and still further in view of Sato et al. (hereinafter Sato), U.S. Patent Application Publication 2019/0199310.
Regarding Claim 7, the combination of Ito in view of Yoshioka and further in view of Park teaches in Park “the cover parts 70 including the magnetic metal plates 71 may also be formed on side surfaces of the magnetic body 50” [0077].  (Park: Figs. 1-2, para. [0077]).
The combination of Ito in view of Yoshioka and further in view of Park does not explicitly teach, wherein the shielding layer includes: 
a cap portion disposed on the second surface of the body;  and 
a sidewall portion connected to the cap portion and disposed on a wall of the body connecting the first surface of the body and the second surface of the body to each other.
However, Sato teaches (Fig. 2), wherein the shielding layer (3) includes: 
a cap portion (on main surface 2b) disposed on the second surface of the body (2);  and 
a sidewall portion (on side surfaces 2c, 2d) connected to the cap portion and disposed on a wall of the body (2c, 2d) connecting the first surface of the body and the second surface of the body to each other.  (Sato: Figs. 1-3, para. [0029], [0030], [0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the metal plate of the combination of Ito in view of Yoshioka and further in view of Park to include the side wall portions connected to the cap portion of the shield of Sato, the motivation being that “the shielding property can be enhanced” [0061].  (Sato: Figs. 2-6, para. [0061]).  Therefore, the limitations of Claim 7 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 8, the combination of Ito in view of Yoshioka and further in view of Park and still further in view of Sato, further teaches, (Sato: Fig. 2), wherein the cap portion (Sato: on surface 2b) has a thickness greater than (Sato: “the main surface 2b is thicker than a thickness…on the side surfaces” [0031]) that of the sidewall portion (Sato: on surfaces 2c, 2d), the motivation being that “the shielding property can be enhanced” [0061].  (Sato: Figs. 1-2, para. [0031], [0061]).
Regarding Claim 9, the combination of Ito in view of Yoshioka and further in view of Park and still further in view of Sato, further teaches, (Sato: Fig. 2), wherein one end of the sidewall portion (Sato: on surfaces 2c, 2d) connected to the cap portion (Sato: on surface 2b) has a thickness greater than that of the other end of the sidewall portion (Sato: “A thickness of the metal shield film 3 in the remaining part of the chamfered portion 2g is thinner” [0031]), the motivation being that “a short circuit between the metal shield film 3 and the terminal electrodes 5 to 7 can be suppressed” [0061].  (Sato: Figs. 1-2, para. [0031], [0061]).
Regarding Claim 10, the combination of Ito in view of Yoshioka and further in view of Park and still further in view of Sato teaches in Park the “cover part 70 including the magnetic metal plate 71 [shielding layer]” [0037] and “thermosetting resin layers 72 [insulating layer]” [0049] disposed between the body (50) and the shielding layer (71) of claim 3.  (Park: Figs. 1-2, para. [0037], [0049]). Sato teaches a cap portion (on main surface 2b) disposed on the second surface and a sidewall portion (on side surfaces 2c, 2d) connected to the cap portion of claim 7.  (Sato: Figs. 1-3, para. [0029], [0030], [0031]).
The combination of Ito in view of Yoshioka and further in view of Park and still further in view of Sato does not explicitly teach, further comprising a cover layer covering the sidewall portion and the cap portion.
However, Park further teaches (Fig. 2), further comprising a cover layer (72) covering the sidewall portion (71) and the cap portion (71), (“the cover parts 70 including the magnetic metal plates 71 may also be formed on side surfaces of the magnetic body 50” [0077]).  (Park: Figs. 1-2, para. [0037], [0049], [0077]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cap and sidewall portion of the combination of Ito in view of Yoshioka and further in view of Park and still further in view of Sato to include the cover layer covering the sidewall and cap portion of Park, the motivation being to provide insulation of the magnetic metal plate (71).  (Park: Figs. 1-2, para. [0037], [0049], [0077]).  Therefore, the limitations of Claim 10 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 11, the combination of Ito in view of Yoshioka and further in view of Park and still further in view of Sato, further teaches, (Sato: Fig. 2), wherein the sidewall portion (Sato: on surfaces 2c, 2d) is spaced apart from the first surface (Sato: surface 2a) (Sato: “the metal shield film 3 is prevented from being formed to extend to the main surface 2a via the chamfered portion 2g” [0031]), the motivation being that “a short circuit between the metal shield film 3 and the terminal electrodes 5 to 7 can be suppressed” [0061].  (Sato: Figs. 1-2, para. [0031], [0061]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Takatsuji, U.S. Patent Application Publication 2018/0166211.
Regarding Claim 12, Ito teaches, a coil component (Fig. 2) comprising: 
a body (3, 5, 7) in which an inner portion of coil (33, 35) is disposed; 
a coil portion (33, 35) having at least one turn around the inner portion; and 
an external electrode (13, 15, 17, 19) disposed on one surface of the body and connected to the coil portion, 
…, 
wherein a distance (a) from one side surface (2) of the body to an outermost turn of the coil portion (33, 35) is greater than that from the other side surface (4) of the body opposing the one side surface of the body to [the] outermost turn of the coil portion (33, 35), and 
turns of the coil portion (33, 35) disposed between the one side surface (2) of the body and the inner portion are more than those of the coil portion (33, 35) between the other side surface (4) of the body and the inner portion.  (Ito: Figs. 1-3, para. [0031], [0034], [0036]).
Ito does not explicitly teach, a core, 
an insulating layer formed on surfaces of the body except for the one surface of the body; and
a shielding layer formed on the insulating layer to be disposed on the surfaces of the body except for the one surface of the body.
However, Takatsuji teaches (Fig. 1), a core (10), 
an insulating layer (15) formed on surfaces of the body except for the one surface (10a) of the body; and
a shielding layer (14) formed on the insulating layer to be disposed on the surfaces of the body except for the one surface (10a) of the body.  (Takatsuji: Figs. 1-5, para. [0032], [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the body of Ito to include the core, insulating layer and shielding layer of Takatsuji, the motivation being to improve the characteristics of the inductor, because “insulation is necessary between the shielding member 14 and the core 10” [0035], and “for shielding noise caused in the inductor” [0035], respectively.  (Takatsuji: Figs. 1-5, para. [0035]).  Therefore, the limitations of Claim 12 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MALCOLM BARNES/
Examiner, Art Unit 2837
09/21/2021